Citation Nr: 1205196	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-36 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to an increased rating for a right ankle disability with a scar rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims of service connection for low back, right hip, and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a low back disability; the Veteran did not perfect his appeal to that decision, or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final March 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  The Veteran's right ankle disability, taking into his complaints of pain, is manifested by marked limitation of motion but it is not manifested by ankylosis or problems similar to malunion of the os calcis, astragalus, or astragalectomy at any time during the pendency of the appeal.

4.  The Veteran's right ankle scar is not deep, nor does it cover an area exceeding 6 square inches (39 square centimeters).  The scar is not unstable or painful at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has not met the criteria for a rating in excess of 20 percent for his right ankle disability with scar or a separate rating for the scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5010, 5271, 7801, 7802, and 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Claim to Reopen

a.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As to the claim to reopen, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

b. The Claim

The Veteran contends that his current low back disability was caused by his military service and/or by his already service connected right ankle disability.  

In this regard, the RO earlier denied service connection for a low back disability in March 2004, and notified the Veteran of the decision later in March 2004.  While the Veteran filed a timely notice of disagreement as to that rating decision in June 2004, he did not perfect his appeal by thereafter filing a timely Substantive Appeal and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the initial denial of the claim in the March 2004 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, arthritis, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted where a disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the March 2004 rating decision denied the claim of service connection for a low back disability because the record did not show a link between the Veteran's military service and his current low back disability (diagnosed as lumbosacral strain at the February 2004 VA examination) or a link between his service connected right ankle disability and his current low back disability.  

However, the Board's review of the records that have been added to the claims file since March 2004 reveals medical records diagnosing the Veteran for the first time with arthritis/degenerative joint disease/degenerative disc disease of the lumbar spine.  

As noted above, VA laws and regulations provide that arthritis will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds this diagnosis is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a low back disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. The Increased Rating Claim

a.  The VCAA

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in April 2009, prior to the November 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letter did not provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service treatment records from the Fort Worth VA Medical Center, Southwest Orthopedic, Horizon Fort Worth, Family Care City View, Physicians Surgical Center, and Robert Ranelle, D.O..

The Veteran was also afforded a VA examination in July 2009 which the Board finds is adequate for rating purposes because the examiner, after a comprehensive examination of the claimant, provided a medical opinion as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

b.  The Claim

The Veteran asserts that his right ankle disability meets the criteria for an increased rating.  It is also claimed that the Veteran is entitled to a separate compensable rating for his scar.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

i.  Musculoskeletal

The November 2009 rating decision confirmed and continued a 20 percent rating for the Veteran's right ankle disability with scar under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis substantiated by X-ray is rated as degenerative arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

Therefore, because the Veteran is already receiving the maximum rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board finds that the claim for an increased rating for his right ankle disability under this rating criteria must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

As to rating the Veteran's right ankle disability under Diagnostic Codes 5270 and 5272, the Board notes that the record is negative for a diagnosis of ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  In fact, while the July 2009 VA examiner opined that right ankle dorsiflexion was 0 degrees, he also opined that the right ankle was not ankylosed.  Moreover, while the Veteran's medical records document his complaints and treatment for, among other things, right ankle pain, instability, and lost motion, nothing in these records contradicts the July 2009 VA examiner's opinion that the right ankle is not ankylosed.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In the absence of ankylosis, not only will the Board not rate his service-connected right ankle disability as ankylosis but the Court has said that the Board may not rate it as ankylosis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate a service-connected disability as ankylosis).  Consequently, an increased rating is not warranted for the Veteran's service-connected right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2011).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

As to rating the Veteran's right ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the July 2009 VA examination, is negative for problems similar to malunion of the os calcis, astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274 (2011).  In fact, the July 2009 VA examiner specifically opined that there was no os calcis.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will also not rate the Veteran's service connected right ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts, supra.  Therefore, the Board finds that Diagnostic Codes 5273 and 5274 are also not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

ii.  Scar

As to a separate compensable rating for the scarring part of the Veteran's right ankle disability, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in January 2009.  Therefore, only the post-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that one or two unstable or painful scars warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  

In this regard, the only clinically significant data found in the record generated during the pendency of the appeal regarding the right ankle scar are the observations made by the July 2009 VA examiner.  Specifically, when examined at that time it was noted that he had a superficial 9.0 cm by 0.2 cm scar on the medial malleolus inferior. The texture of the scar was normal and there was no tenderness, adherence to underlying tissue, frequent loss of covering, or elevation/depression of the surface contour on palpation.  It was also opined that the scar was not deep, there was no induration and inflexibility of the skin in the area of the scar, and the color of the scar was normal when compared to other areas of skin.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

Therefore, because the record is negative for any evidence that the scar is deep or that it covers an area exceeding 6 square inches (39 square centimeters); is superficial and covers an area of 144 square inches (929 square centimeters); or is unstable or painful, the Board finds that a separate compensable rating is not warranted under Diagnostic Codes 7801 to 7804.  38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Hart, supra.

iii.  Conclusion

As to the Veteran's and his representative's claims that the appellant's disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's documented adverse symptomatology appears to be limited to right ankle pain, instability, and lost motion and Diagnostic Code 5271 compensates him for his lost motion and pain. 

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while the Veteran reported to the VA examiner that his right ankle disability causes daily limping, stumbling, and falling there simply is no objective evidence that the above disability, acting alone, caused lost work time and thereby resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and instability and the claimant and others are credible to report on what they can see such as the size of a scar or a limp.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examination than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

Entitlement to an increased rating for a right ankle disability and a scar as well as a separate rating for a scar is denied.


REMAND

As to the claims of service connection for a low back disability as well as the claims of service connection for right hip and right leg disabilities, while the RO obtained a VA medical opinion in October 2009, the Board finds the opinion inadequate.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board has reached this conclusion because the physician did not provide an opinion as to whether the Veteran's low back disability, right hip disability, and/or right leg disability was aggravated by his service connected right ankle disability.  Instead, the physician reported that they were not caused or a result of his service connected right ankle disability.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In fact, the examiner did not even say if the Veteran had chronic right hip and/or right leg disabilities separate and apart from his other musculoskeletal problems.  Given this inadequacy, the Board finds that a remand is required to obtain an addendum to the VA examination to obtain the needed medical opinions.  See 38 U.S.C.A. § 5103A(d); Barr, supra. 

The record shows that the Veteran receives ongoing medical treatment from the Fort Worth VA Medical Center, Southwest Orthopedic, Horizon Fort Worth, Family Care City View, Physicians Surgical Center, and Robert Ranelle, D.O..  However, his post 2008 treatment records from the Fort Worth VA Medical Center, Family Care City View, Physicians Surgical Center, and Robert Ranelle, D.O., and his post mid-2009 treatment records from Southwest Orthopedic and Horizon Fort Worth are not found in the record.  Therefore, while the appeal is in remand status, these contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO for the following actions:

1. The RO, after obtaining all needed authorizations, should obtain and associate with the record the Veteran's post 2008 treatment records from the Fort Worth VA Medical Center, Family Care City View, Physicians Surgical Center, and Robert Ranelle, D.O., and his post mid-2009 treatment records from Southwest Orthopedic and Horizon Fort Worth.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO should obtain an addendum to the October 2009 VA opinion by the same doctor if available or another appropriate medical doctor if he is not.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a chronic right leg disability separate and apart from his other musculoskeletal problems?  If so, what is the diagnosis of the right leg disability?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a chronic right hip disability separate and apart from his other musculoskeletal problems?  If so, what is the diagnosis of the right hip disability?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's low back, right hip (if diagnosed), and/or right leg (if diagnosed) disabilities were caused or aggravated by the Veteran's service connected right ankle disability?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In providing answers to the above questions, if the examiner concludes that the Veteran's low back, right hip, and/or right leg disability was aggravated by his already service connected right ankle disability, the examiner should provide a base-line as to the severity of the low back, right hip, and/or right leg disability before being aggravated.

3. The RO should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


